*724The board of appeals had jurisdiction to entertain this second application for a variance. (Matter of Reed v. Board of Standards & Appeals of City of N. Y., 255 N. Y. 126, 133; Ellsworth Realty Co. v. Kramer, 268 App. Div. 824.) Facts established by the record presented a situation in which the board of appeals had power to grant the relief sought. (General City Law, § 81, subd. 4; Amended Building Zone Ordinance of City of Yonkers, § 19, subd. [B]; People ex rel. Helvetia Realty Co. v. Leo, 183 N. Y. S. 37, affd. 195 App. Div. 887, affd. 231 N. Y. 619.) The board of appeals, in the exercise of its discretion, has granted the variance, and this court may not, in the absence of arbitrary action by the board, overrule its determination. (Matter of Levy v. Board of Standards & Appeals of City of N. Y., 267 N. Y. 347, 351; Matter of Reed v. Board of Standards & Appeals of City of N. Y., supra; People ex rel. Sullivan v. McLaughlin, 266 N. Y. 519.) Present — Nolan, P. J., Carswell, Sneed, Wenzel and MaeCrate, JJ.